CROSSHAIR EXPLORATION & MINING CORP. (the “Corporation”) Annual General Meeting of Shareholders December 18, 2009 REPORT OF VOTING RESULTS Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations Common Shares represented at the Meeting: 40,515,397 Total issued and outstanding Common Shares as at record date: 112,209,313 Percentage of issued and outstanding Common Shares represented: 36.11% General Business 1. The number of directors was set at seven (7) and the following nominees were elected as directors to serve until the close of the next annual general meeting or until their successors are duly elected or appointed: · Mark J. Morabito · Stewart Wallis · Ian Smith · Jay Sujir · Chris Collingwood · Derrick Gill · Joseph Miller 2. Davidson & Company, were appointed as auditors of the Corporation until the close of the next annual general meeting of shareholders and the directors were authorized to determine their remuneration. 3. The acts, contracts, proceedings, appointments and payments of money by the Directors and Officers of the Corporation since the last Annual General Meeting of the Company as appear in the proceedings and records of the Company were approved, ratified and confirmed. No other business was voted upon at the Meeting. Dated:December
